                                                               10/11/2018




Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 1 of 10 Pageid#: 164
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 2 of 10 Pageid#: 165
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 3 of 10 Pageid#: 166
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 4 of 10 Pageid#: 167
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 5 of 10 Pageid#: 168
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 6 of 10 Pageid#: 169
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 7 of 10 Pageid#: 170
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 8 of 10 Pageid#: 171
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 9 of 10 Pageid#: 172
Case 5:09-cr-00036-GEC Document 64 Filed 10/11/18 Page 10 of 10 Pageid#: 173
